—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered May 6, 1997, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4xh to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied without a hearing. Given that the felony complaint and the People’s voluntary disclosure form fully disclosed the facts supporting their theory that defendant acted as a steerer and/or lookout, defendant’s affirmation, which denied, in conclusory fashion, selling drugs or acting as a “steerer”, but did not contest any of the facts creating probable cause to believe that defendant was a participant in the transaction, was insufficient to raise an issue warranting a hearing (People v Gonzalez, 247 AD2d 328).
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There was ample evidence, including defendant’s response and instructions to the undercover purchaser, from which defendant’s accessorial liability could be reasonably inferred. Concur — Lerner, P. J., Sullivan, Milonas, Rosenberger and Ellerin, JJ.